Exhibit 10.12A

Execution Version

 

 

 

FIRST

LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

among

SBA PROPERTIES, LLC,

SBA SITES, LLC,

SBA STRUCTURES, LLC,

SBA INFRASTRUCTURE, LLC,

SBA MONARCH TOWERS III, LLC,

SBA 2012 TC ASSETS PR, LLC,

SBA 2012 TC ASSETS, LLC,

SBA TOWERS IV, LLC,

SBA MONARCH TOWERS I, LLC,

SBA TOWERS USVI, INC.,

SBA GC TOWERS, LLC,

SBA TOWERS VII, LLC

as Existing Borrowers,

and

SBA TOWERS V, LLC

SBA TOWERS VI, LLC

as Additional Borrowers,

and

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,

as Servicer on behalf of Deutsche Bank Trust Company Americas, as Trustee

dated as of October 14, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND INCORPORATION BY REFERENCE   
Section 1.01  

Definitions.

     2    ARTICLE II    2015-1C COMPONENT DETAILS    Section 2.01  

2015-1C Component Details.

     3    ARTICLE III    MORTGAGE LOAN INCREASE    Section 3.01  

Loan Increase.

     4    Section 3.02  

Use of Proceeds.

     6    Section 3.03  

Funding of Impositions and Insurance Reserve.

     6    ARTICLE IV    ADDITION OF ADDITIONAL BORROWERS    Section 4.01  

Election.

     6    Section 4.02  

Joinder.

     8    ARTICLE V    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
BORROWERS    Section 5.01  

Representations and Warranties.

     9    Section 5.02  

Amendments to Exhibits and Schedules to the Loan Agreement.

     9    ARTICLE VI    AMENDMENTS TO THE LOAN AGREEMENT    Section 6.01  

Definitions.

     9    Section 6.02  

Servicing/Special Servicing.

     10    Section 6.03  

Advance Rents Reserve.

     11    Section 6.04  

Cash Management Agreement.

     11   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VII    GENERAL PROVISIONS    Section 7.01  

Governing Law.

     11    Section 7.02  

Severability.

     12    Section 7.03  

Counterparts.

     12    ARTICLE VIII    APPLICABILITY OF THE LOAN AGREEMENT    Section 8.01  

Applicability.

     12   

 

-ii-



--------------------------------------------------------------------------------

FIRST LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

FIRST LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT (this “Loan Agreement
Supplement”), dated as of October 14, 2015, and entered into by and among SBA
PROPERTIES, LLC (“SBA Properties”), SBA SITES, LLC, a Delaware limited liability
company (“SBA Sites”), SBA STRUCTURES, LLC, a Delaware limited liability company
(“SBA Structures”), SBA INFRASTRUCTURE, LLC, a Delaware limited liability
company (“SBA Infrastructure”), SBA MONARCH TOWERS III, LLC, a Delaware limited
liability company (“SBA Monarch III”), SBA 2012 TC ASSETS PR, LLC, a Delaware
limited liability company (“SBA TC PR”), SBA 2012 TC ASSETS, LLC, a Delaware
limited liability company (“SBA TC”), SBA TOWERS IV, LLC, a Delaware limited
liability company (“SBA Towers IV”), SBA MONARCH TOWERS I, LLC, a Delaware
limited liability company (“SBA Monarch I”), SBA TOWERS USVI, INC., a U.S.
Virgin Islands corporation (“SBA USVI”), SBA GC TOWERS, LLC, a Delaware limited
liability company (“SBA GC”), and SBA TOWERS VII, LLC, a Delaware limited
liability company (“SBA Towers VII” and, collectively with SBA Properties, SBA
Sites, SBA Structures, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC,
SBA Towers IV, SBA Monarch I, SBA USVI and SBA GC, the “Existing Borrowers” and,
each individually, an “Existing Borrower”), SBA TOWERS V, LLC, a Delaware
limited liability company (“SBA Towers V”) and SBA TOWERS VI, LLC, a Delaware
limited liability company (“SBA Towers VI” and together with SBA Towers V, the
“Additional Borrowers” and, collectively with the Existing Borrowers, the
“Closing Date Borrowers” and, each individually, a “Closing Date Borrower”), and
MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as servicer
(the “Servicer”), on behalf of DEUTSCHE BANK TRUST COMPANY AMERICAS, as trustee
(the “Trustee”) under that certain Amended and Restated Trust and Servicing
Agreement (the “Trust Agreement”) dated as of October 15, 2014 among
SBA DEPOSITOR LLC (the “Depositor”), the Servicer and the Trustee.

RECITALS

WHEREAS, the Existing Borrowers entered into a Second Amended and Restated Loan
and Security Agreement, dated as of October 15, 2014 (the “Loan Agreement”),
among the Existing Borrowers and the Servicer on behalf of the Trustee;

WHEREAS, each Existing Borrower intends to, and the Lender has agreed to, add
each Additional Borrower as a Borrower under the Loan Agreement in accordance
with Section 2.3 of the Loan Agreement and Section 3.25 of the Trust Agreement,
and each Additional Borrower has agreed to become a Borrower thereunder, and
become bound by and perform all of the obligations of a Borrower under the Loan
Agreement and the other Loan Documents;

WHEREAS, upon the addition of the Additional Borrowers in accordance with
Section 2.3 of the Loan Agreement and Section 3.25 of the Trust Agreement, the
properties (including land and Improvements) and all related facilities that are
owned or leased by the Additional Borrowers will become Additional Borrower
Sites under the Loan Agreement, as provided for therein;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 3.2 of the Loan Agreement, the Closing Date
Borrowers desire to effect a Loan Increase in an amount equal to $500,000,000
(the “First Mortgage Loan Increase”), in the form of one (1) component
designated as the 2015-1C Component (the “2015-1C Component”), and the Lender
has agreed to the First Mortgage Loan Increase and to advance the amount of the
First Mortgage Loan Increase;

WHEREAS, the 2015-1C Component constitutes a Component as defined in the Loan
Agreement;

WHEREAS, the Closing Date Borrowers and the Lender have agreed to certain
amendments to the Loan Agreement;

WHEREAS, the Closing Date Borrowers and the Lender intend these recitals to be a
material part of this Loan Agreement Supplement; and

WHEREAS, all things necessary to make this Loan Agreement Supplement the valid
and legally binding obligation of the Closing Date Borrowers in accordance with
its terms, for the uses and purposes herein set forth, have been done and
performed.

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. All defined terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Loan Agreement. All words
and phrases defined in the Loan Agreement shall have the same meanings in this
Loan Agreement Supplement, except as otherwise appears in this Article. In
addition, the following terms have the following meanings in this Loan Agreement
Supplement unless the context clearly requires otherwise:

“2015-1C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2015-1C Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2015-1C Securities” shall mean the Series 2015-1C securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2015-1C
Component.

“Additional Closing Date” shall mean October 14, 2015.

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(b) hereof.

 

-2-



--------------------------------------------------------------------------------

“Component Rate” shall mean, for the 2015-1C Component, the rate per annum set
forth in Section 2.01(a)(i) hereof.

“Existing Notes” shall have the meaning ascribed to it in Section 3.01(b) hereof

“First Mortgage Loan Increase” shall have the meaning ascribed to it in the
Recitals hereto.

“Loan Agreement” shall have the meaning ascribed to it in the Recitals hereto.

“Maturity Date” shall mean the date set forth in Section 2.01(a)(iii) hereof.

“Mortgage File” shall have the meaning ascribed to it in the Trust Agreement.

“Post-ARD Additional Interest Rate” shall have the meaning ascribed to it in
Section 2.01(a)(ii) hereof.

“Yield Maintenance” shall have the meaning ascribed to it in Section 2.01(a)(iv)
hereof.

Words importing the masculine gender include the feminine gender. Words
importing persons include firms, associations and corporations. Words importing
the singular number include the plural number and vice versa. Additional terms
are defined in the body of this Loan Agreement Supplement.

In the event that any term or provision contained herein with respect to the
2015-1C Component shall conflict with or be inconsistent with any term or
provision contained in the Loan Agreement, the terms and provisions of this Loan
Agreement Supplement shall govern.

ARTICLE II

2015-1C COMPONENT DETAILS

Section 2.01 2015-1C Component Details. (a) The 2015-1C Component authenticated
and delivered under this Loan Agreement Supplement shall consist of one
(1) Component having:

(i) the designation, the initial Component Principal Balance and the Component
Rate set forth below.

 

Component

   Initial Component
Principal Balance      Component Rate  

2015-1C Component

   $ 500,000,000         3.156 % 

(ii) Post-ARD Additional Interest Rate determined by the Servicer to be the
greater of (i) five percent (5%) and (ii) the amount, if any, by which the sum
of the

 

-3-



--------------------------------------------------------------------------------

following exceeds the Component Rate for the 2015-1C Component: (x) the yield to
maturity (adjusted to a “mortgage equivalent basis” pursuant to the standards
and practices of the Securities Industry Association) on the Anticipated
Repayment Date for the 2015-1C Component, of the United States Treasury Security
having a term closest to ten (10) years plus (y) 1.85% plus (z) five percent
(5%).

(iii) a Maturity Date which is the Due Date occurring in October 2045 or such
earlier date on which the final payment of principal of the Notes becomes due
and payable as provided in the Loan Agreement, whether at such Maturity Date, by
acceleration, or otherwise.

(iv) Yield Maintenance in an amount equal to the excess, if any, of (i) the
present value as of the date of prepayment (by acceleration or otherwise) of all
future installments of principal and interest that the Borrowers would otherwise
be required to pay on the 2015-1C Component (or portion thereof) on the related
Due Date from the date of such prepayment to and including the first Due Date
that occurs twelve months prior to the Anticipated Repayment Date for the
2015-1C Component absent such prepayment, assuming the entire unpaid Principal
Amount of the 2015-1C Component is required to be paid on such Due Date, with
such present value determined by the use of a discount rate equal to the sum of
(x) the yield to maturity (adjusted to a “mortgage equivalent basis” pursuant to
the standards and practices of the Securities Industry Association), on the Due
Date relating to the date of such prepayment, of the United States Treasury
Security having the maturity closest to the Distribution Date that occurs twelve
months prior to the Assumed Final Distribution Date related to the Anticipated
Repayment Date for the 2015-1C Component plus (y) 0.50% over (ii) the Component
Principal Balance of the 2015-1C Component (or portion thereof) on the date of
such prepayment. No Yield Maintenance is payable in connection with any
prepayment of the 2015-1C Component that occurs less than twelve months prior to
the Anticipated Repayment Date for the 2015-1C Component.

(v) Interest shall accrue on the 2015-1C Component and the corresponding 2015-1C
Note from and including the Additional Closing Date.

(b) There are no scheduled principal payments in respect of the 2015-1C
Component and the Closing Date Borrowers shall not be required to pay any
principal of the 2015-1C Component prior to the Due Date in October 2020 (such
date with respect to the 2015-1C Component, the “Anticipated Repayment Date”),
other than after the occurrence and during the continuation of an Amortization
Period or an Event of Default as provided in the Loan Agreement or as otherwise
required under the terms of the Loan Documents.

ARTICLE III

MORTGAGE LOAN INCREASE

Section 3.01 Loan Increase. (a) Pursuant to Section 3.2 of the Loan Agreement,
the Lender and the Closing Date Borrowers agree to the First Mortgage Loan
Increase corresponding to the 2015-1C Component.

 

-4-



--------------------------------------------------------------------------------

(b) On the Additional Closing Date, each Closing Date Borrower shall execute and
deliver to the Trustee a promissory note payable to the order of the Trustee
evidencing the 2015-1C Component, in the initial principal amount equal to
$500,000,000 (the “2015-1C Note”). The 2015-1C Note shall bear interest on the
unpaid principal amount thereof at the Component Rate set forth in
Section 2.01(a)(i) hereof and mature on the Maturity Date set forth in
Section 2.01(a)(iii) hereof. On the Additional Closing Date, the Closing Date
Borrowers shall execute and deliver to the Trustee the following seven
promissory notes, each dated the Additional Closing Date, in exchange for the
2010-2C Note, the 2012-1C Note, the 2013-1C Note, the 2013-1D Note, the 2013-2C
Note, the 2014-1C Note and the 2014-2C Note, each executed and delivered to the
Trustee by the Existing Borrowers on the Amendment Date: an amended and restated
2010-2C Note, an amended and restated 2012-1C Note, an amended and restated
2013-1C Note, an amended and restated 2013-1D Note, an amended and restated
2013-2C Note, an amended and restated 2014-1C Note and an amended and restated
2014-2C Note, each payable to the order of the Trustee, under which each Closing
Date Borrower agrees to be jointly and severally liable for the payment of all
amounts payable thereunder (collectively, the “Existing Notes”).

(c) The Closing Date Borrowers hereby agree that they will deliver to and
deposit with, or cause to be delivered to and deposited with, the Servicer, on
or before the Additional Closing Date (or, if any of the following items are not
in the actual possession of the Closing Date Borrowers, as soon as reasonably
practical, but in any event within 90 days after the Additional Closing Date):
(i) the documents with respect to the First Mortgage Loan Increase required for
the Mortgage File (other than the 2015-1C Note and the Existing Notes referred
to in Section 3.01(b) hereof) and (ii) originals or copies of all other
documents, certificates and opinions in the possession or under the control of
the Closing Date Borrowers with respect to the First Mortgage Loan Increase that
are necessary for the ongoing servicing and administration of the Loan.

(d) The Closing Date Borrowers hereby represent and warrant to the Lender that
each condition of Section 3.2 of the Loan Agreement in respect of the First
Mortgage Loan Increase has been satisfied, as of the Additional Closing Date,
including the delivery to:

(i) the Servicer of an opinion of counsel satisfying the requirements of
Section 3.2(A)(vi) of the Loan Agreement;

(ii) the Trustee of the list required to be delivered pursuant to
Section 3.2(A)(x) of the Loan Agreement of the Mortgaged Sites encumbered by
Deeds of Trust being amended in connection with the First Mortgage Loan
Increase, identified by Site number, together with such other information with
respect to such Mortgaged Sites as shall have been reasonably requested by the
Trustee; and

(iii) the Servicer of an Officer’s Certificate dated as of the Additional
Closing Date to the effect set forth in Section 3.2(B) of the Loan Agreement.

(e) The parties hereto agree that the Additional Closing Date is an Allocated
Loan Amount Determination Date, pursuant to Section 11.8 of the Loan Agreement,
the Servicer has determined the Allocated Loan Amounts for each Site after
giving effect to the Addition of

 

-5-



--------------------------------------------------------------------------------

the Additional Borrower Sites and the First Mortgage Loan Increase, as described
herein, based on information provided to it by the Manager, and until any
subsequent Allocated Loan Amount Determination Date, such Allocated Loan Amounts
shall be as set forth on Exhibit A hereto.

Section 3.02 Use of Proceeds. The proceeds from the sale of the 2015-1C
Securities shall be used to fund the First Mortgage Loan Increase and the
proceeds of the First Mortgage Loan Increase shall be used to (i) pay all
recording fees and taxes, title insurance premiums, reasonable out of pocket
costs and expenses incurred by the Lender, including reasonable legal fees and
expenses of counsel to the Lender, and other costs and expenses approved by the
Lender (which approval will not be unreasonably withheld or delayed) related to
the 2015-1C Component; (ii) pay all fees and expenses incurred by the Closing
Date Borrowers; (iii) fund the reserve deposit described in Section 3.03 hereof;
and (iv) make a cash distribution to the Guarantor.

Section 3.03 Funding of Impositions and Insurance Reserve. (a) Pursuant to
Section 6.3 of the Loan Agreement, on the Additional Closing Date, the Closing
Date Borrowers shall with the funds available pursuant to Section 3.02 hereof
deposit with the Central Account Bank $731,021 for deposit in the Impositions
and Insurance Reserve as required in connection with the Addition of the
Additional Borrower Sites owned or leased by the Additional Borrowers (together
with an Officer’s Certificate to the Servicer setting forth in reasonable detail
the calculation of the forgoing).

(b) Notwithstanding the deposits into the Impositions and Insurance Reserve
described in Section 3.03(a) hereof, the First Mortgage Loan Increase
contemplated hereby shall be deemed for all purposes to be fully disbursed.

ARTICLE IV

ADDITION OF ADDITIONAL BORROWERS

Section 4.01 Election. (a) Pursuant to Sections 2.3 of the Loan Agreement, the
Existing Borrowers elect to cause each Additional Borrower to assume and become
jointly and severally liable under the Notes and the Loan Documents for
repayment of the Loan, to add Additional Borrower Sites of such Additional
Borrower in accordance with Section 11.7 of the Loan Agreement and to pledge the
Other Company Collateral of such Additional Borrower, and each Additional
Borrower hereby covenants and agrees upon the execution and delivery of this
Loan Agreement Supplement by such Additional Borrower:

(i) such Additional Borrower shall be a Borrower jointly and severally liable
under the Loan Agreement and each of the other Loan Documents and Mortgage Loan
Documents (as defined in the Trust Agreement) to which such Additional Borrower
shall be a party, and shall be entitled to all of the respective rights and
privileges, and subject to all of the respective duties and obligations of a
Borrower thereunder, and

(ii) such Additional Borrower shall perform in accordance with their terms all
of the obligations which by the terms of the Loan Agreement and the other Loan
Documents and Mortgage Loan Documents to which such Additional Borrower shall be
a

 

-6-



--------------------------------------------------------------------------------

party are required to be performed by it as a Borrower and shall be bound by all
of the provisions of the Loan Agreement and such other Loan Documents and
Mortgage Loan Documents as if it had been an original party to such agreements.

(b) On or before the Additional Closing Date, the Closing Date Borrowers shall
execute and deliver and/or cause to be executed and delivered the following Loan
Documents, each dated as of the Additional Closing Date, duly executed by each
of the parties thereto, in form and substance satisfactory to the Servicer and
in quantities designated by the Servicer (except for the Notes executed on the
Additional Closing Date, of which only one of each designation shall be signed):

(i) to each of the Trustee and the Servicer:

(A) this Loan Agreement Supplement;

(B) the Joinder to Assignment and Subordination of Management Agreement among
the Closing Date Borrowers and the Manager;

(C) the Joinder and Amendment to the Management Agreement among the Closing Date
Borrowers, SBA Finance and the Manager;

(D) the Joinder to the Environmental Indemnity from the Closing Date Borrowers
in favor of the Trustee;

(E) the Joinder and Amendment to the Cash Management Agreement among the Closing
Date Borrowers, the Servicer on behalf of the Trustee, the Manager and Deutsche
Bank Trust Company Americas, as agent;

(F) the Joinder to the Advance and Reimbursement Agreement among the Closing
Date Borrowers, the Servicer and the Trustee;

(G) the Contribution and Subrogation Agreement among the Closing Date Borrowers;

(H) a Control Acknowledgement by the Guarantor and acknowledged by the
Additional Borrowers and an Acknowledgement and Consent by the Additional
Borrowers delivered pursuant to the Guarantor Pledge Agreement by the Guarantor;

(I) the Deposit Account Control Agreement among SBA Towers V, the Trustee and
Wells Fargo Bank, N.A.; and

(J) the Deposit Account Control Agreement among SBA Towers VI, the Trustee and
Wells Fargo Bank, N.A.;

(ii) to the Trustee:

(A) the Existing Notes; and

(B) the 2015-1C Note.

 

-7-



--------------------------------------------------------------------------------

(c) On or before the Additional Closing Date, the Additional Borrowers shall
deliver to the Servicer, evidence reasonably satisfactory to the Servicer, that
the Financing Statements relating to the Additional Borrowers have been filed
with the Secretary of State of the State of Delaware.

(d) On or before the Additional Closing Date, the Additional Borrowers shall
deliver to the Servicer, opinions of counsel satisfying the requirements of
Section 2.3(F) and Section 2.3(G) of the Loan Agreement.

(e) Each Additional Borrower hereby pledges, assigns and grants to Lender a
security interest in and to all of such Additional Borrower’s fixtures and
personal property including, but not limited to all, (i) equipment in all of its
forms, now or hereafter existing, all parts thereof and all accessions thereto,
including but not limited to machinery, towers, satellite receivers, antennas,
headend electronics, furniture, motor vehicles, aircraft and rolling stock,
(ii) such Additional Borrower’s fixtures now existing and or hereafter acquired,
all substitutes and replacements therefore, all accessions and attachments
thereto, and all tools, parts and equipment now or hereafter added to or used in
connection with the fixtures on or above all Sites and all other real property
now owned or hereafter acquired by such Additional Borrower and all substitutes
and replacements for, accessions, attachments and other additions to, tools,
parts and equipment used in connection with, and all proceeds, products, and
increases of, any and all of the foregoing Collateral (including, without
limitation, proceeds which constitute property of the types described herein),
(iii) accounts now or hereafter existing, (iv) inventory now or hereafter
existing, (v) general intangibles (other than Site Management Agreements) now or
hereafter existing, (vi) investment property now or hereafter existing,
(vii) deposit accounts now or hereafter existing, (viii) chattel paper now or
hereafter existing, (ix) instruments now owned or hereafter existing, (x) any
Site Management Agreements now or hereafter existing (including all rights to
payment thereunder, but excluding any other rights that cannot be assigned
without third party consent under such Site Management Agreements), and (xi) the
equity interests of any subsidiary of such Additional Borrower now owned or
hereafter existing and the proceeds of the foregoing, as security for the
payment and performance of all of the Obligations.

(f) Each Additional Borrower hereby represents and warrants that it has
satisfied (i) all of the provisions of Section 11.7(A) of the Loan Agreement
with respect to each of its Additional Borrower Sites that is to be a Mortgaged
Site and has delivered an Officer’s Certificate dated the Additional Closing
Date to that effect and (ii) all of the provisions of Section 11.7(B) of the
Loan Agreement with respect to each of its Additional Borrower Sites that is to
be an Other Pledged Site and has delivered an Officer’s Certificate dated the
Additional Closing Date to that effect.

Section 4.02 Joinder. All references to Borrower or Borrowers contained in the
Loan Agreement and the Loan Documents are hereby deemed, for all purposes to
refer to and include each of the Additional Borrowers as a Borrower.

 

-8-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

Section 5.01 Representations and Warranties. (a) Each Closing Date Borrower
hereby represents and warrants to the Lender that, as to itself and its Sites,
each of the representations and warranties set forth in Article IV of the Loan
Agreement is true as of the Additional Closing Date.

(b) Each of the Additional Borrowers hereby represents and warrants to the
Lender that, as to itself, each of the representations and warranties set forth
in Section 9.1 of the Loan Agreement, is true as of the Additional Closing Date.

(c) Each of the Closing Date Borrowers hereby represents and warrants to the
Lender that each condition of Section 2.3 of the Loan Agreement and Section 3.25
of the Trust Agreement have been satisfied as of the Additional Closing Date.

Section 5.02 Amendments to Exhibits and Schedules to the Loan Agreement.

(a) The parties hereto agree that Exhibits B, C and D of the Loan Agreement are
hereby deleted in their entirety and replaced by Exhibits B, C and D hereto.

(b) The parties hereto agree that Schedule 1 of the Loan Agreement is hereby
deleted in its entirety and replaced by Schedule 1 hereto.

(c) The parties hereto agree that Schedule 4.1(C) of the Loan Agreement is
hereby deleted in its entirety and replaced by Schedule 4.1(C) hereto.

(d) The parties hereto agree that Schedule 4.19 of the Loan Agreement is hereby
deleted in its entirety and replaced by Schedule 4.19 hereto.

(e) The parties hereto agree that Schedules 4.25 and 4.26 of the Loan Agreement
are hereby deleted in their entirety and replaced by Schedules 4.25 and 4.26,
respectively, hereto.

(f) The parties hereto agree that Schedule 4.27 hereto is incorporated into the
Loan Agreement.

ARTICLE VI

AMENDMENTS TO THE LOAN AGREEMENT

Section 6.01 Definitions. The parties hereto agree that the following
definitions are hereby incorporated in alphabetical order into Section 1.01 of
the Loan Agreement:

“Additional Guarantor” and “Additional Guarantors” means, individually or
collectively, SBA GC Parent I, SBA GC Parent II, SBA GC Holdings and

 

-9-



--------------------------------------------------------------------------------

any other direct or indirect wholly-owned subsidiary of the Guarantor that
enters into an Additional Payment Guaranty; provided that, following a Borrower
Release, “Additional Guarantors” will mean the Additional Guarantors that
continue to guarantee the full and prompt payment by the Borrowers of the
Obligations pursuant to Additional Payment Guaranties.

“Advance Rents Catch-Up Reserve Deposit” has the meaning set forth in the Cash
Management Agreement.

“Advance Rents Required Deposit Amount” has the meaning set forth in the Cash
Management Agreement.

“Advance Rents Deposit Condition” has the meaning set forth in Section 6.4.

“Assumed Final Distribution Date” has the meaning set forth in the Trust
Agreement.

“Monthly Tenant DSCR” means 2:1.

“Monthly Tenant Debt Service Coverage Ratio” means, as of the last day of any
calendar month, (a) the excess of (i) the Annualized Run Rate Net Cash Flow for
all Sites over (ii) the Non-Monthly Tenant Annualized Run Rate Revenue for all
Non-Monthly Tenants divided by (b) the amount of interest, Servicing Fees and
Trustee Fees that the Borrowers will be required to pay over the succeeding
twelve (12) months on the Principal Amount of the Loan (excluding any Post-ARD
Additional Interest or Value Reduction Accrued Interest), determined without
giving effect to any reduction in interest due to any Value Reduction Amount.

“Non-Monthly Tenant” means a Tenant party to a Lease or Leases under which rent
is required to be paid in advance on a periodic basis other than monthly.

“Non-Monthly Tenant Annualized Run Rate Revenue” means, as of the last day of
any calendar month, for any Non-Monthly Tenant, the net annualized rent payable
by such Non-Monthly Tenant under the Lease or Leases to which it is a party.

“Servicing Fees” means all fees payable to the Servicer under the Trust
Agreement.

“Trustee Fees” means all fees payable to the Trustee under the Trust Agreement.

Section 6.02 Servicing/Special Servicing. The parties hereto agree that the
reference to “Servicer Fees” in the second sentence of Section 2.9 of the Loan
Agreement shall be deleted and replaced by a reference to “Servicing Fees.”

 

-10-



--------------------------------------------------------------------------------

Section 6.03 Advance Rents Reserve. The parties hereto agree that Section 6.4 of
the Loan Agreement is hereby amended and restated in its entirety as follows:

Section 6.4 Advance Rents Reserve Sub-Account. Pursuant to the Cash Management
Agreement, the Borrowers shall deposit, or instruct the Central Account Bank to
deposit into a sub-account of the Central Account (said sub-account, the
“Advance Rents Reserve Sub-Account”), on each Due Date (i) during the
continuance of an Advance Rents Deposit Condition, the amount of the Advance
Rents Reserve Deposit for such Due Date, and, to the extent of available funds
therefor pursuant to Section 3.3(a)(viii) of the Cash Management Agreement, the
amount of any Advance Rents Catch-Up Reserve Deposit for such Due Date or
(ii) other than during the continuance of an Advance Rents Deposit Condition, to
the extent of available funds therefor pursuant to Section 3.3(a)(viii) of the
Cash Management Agreement, the amount of any Advance Rents Required Deposit
Amount for such Due Date. Amounts in the Advance Rents Reserve Sub-Account (the
“Advance Rents Reserve”) shall be held, allocated and disbursed in accordance
with the terms and conditions of the Cash Management Agreement. An “Advance
Rents Deposit Condition” shall exist at such time as the Lender determines that
as of last day of any calendar month the Monthly Tenant Debt Service Coverage
Ratio is equal to or less than the Monthly Tenant DSCR, and shall continue to
exist until the Lender determines that the Monthly Tenant Debt Service Coverage
Ratio exceeded the Monthly Tenant DSCR as of the last day of two (2) consecutive
calendar months. Provided that no Event of Default exists and the Lender
determines that the Monthly Tenant DSCR test has been satisfied for two
(2) consecutive calendar months (as determined above), any funds on deposit in
the Advance Rents Reserve Sub-Account shall be released to the Borrowers. The
existence of an Advance Rents Deposit Condition shall be determined by the
Lender in its reasonable good faith determination. The Advance Rents Reserve
Sub-Account shall be under the sole dominion and control of the Lender and/or
its designee including any Servicer, and the Borrowers shall have no rights to
control or direct the investment or payment of funds therein except as expressly
provided herein.”

Section 6.04 Cash Management Agreement. The parties hereto agree that the
reference to “items (iii) and (ix) through (xi) of Section 3.3(a) of the Cash
Management Agreement” in Sections 2.04(C), 6.01(B) and 7.01 of the Loan
Agreement shall be deleted and replaced by a reference to “items (iii) and
(x) through (xiii) of Section 3.3(a) of the Cash Management Agreement.”

ARTICLE VII

GENERAL PROVISIONS

Section 7.01 Governing Law. THIS LOAN AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE CLOSING
DATE BORROWERS IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY NEW YORK STATE
COURT OR UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
IN RELATION TO THE LOAN AGREEMENT, THIS LOAN AGREEMENT SUPPLEMENT OR THE OTHER
LOAN DOCUMENTS.

 

-11-



--------------------------------------------------------------------------------

Section 7.02 Severability. In case any provision in this Loan Agreement
Supplement shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 7.03 Counterparts. This Loan Agreement Supplement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such respective counterparts shall together constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Loan Agreement Supplement in Portable Document Format (PDF) or by
facsimile transmission shall be as effective as delivery of a manually executed
original counterpart of this Loan Agreement Supplement.

ARTICLE VIII

APPLICABILITY OF THE LOAN AGREEMENT

Section 8.01 Applicability. The provisions of the Loan Agreement are hereby
ratified, approved and confirmed, as supplemented by this Loan Agreement
Supplement. The representations, warranties and covenants contained in the Loan
Agreement (except as expressly modified herein) are hereby reaffirmed with the
same force and effect as if fully set forth herein and made again as of the
Additional Closing Date.

[SIGNATURE PAGE FOLLOWS]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Closing Date Borrowers and the Servicer on behalf of the
Trustee, have caused this Loan Agreement Supplement to be duly executed by their
respective officers, thereunto duly authorized, all as of the day and year first
above written.

 

SBA PROPERTIES, LLC, as Existing Borrower     SBA SITES, LLC, as Existing
Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA STRUCTURES, LLC, as Existing Borrower     SBA
INFRASTRUCTURE, LLC, as Existing Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA MONARCH TOWERS III, LLC, as Existing Borrower     SBA 2012
TC ASSETS PR, LLC, as Existing Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA 2012 TC ASSETS, LLC, as Existing Borrower     SBA TOWERS IV,
LLC, as Existing Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel

 

[Signature Page for First Loan Supplement]



--------------------------------------------------------------------------------

SBA MONARCH TOWERS I, LLC, as Existing Borrower     SBA TOWERS USVI, INC., as
Existing Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA GC TOWERS, LLC, as Existing Borrower     SBA TOWERS VII,
LLC, as Existing Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel SBA TOWERS V, LLC, as Additional Borrower     SBA TOWERS VI,
LLC, as Additional Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel

 

[Signature Page for First Loan Supplement]



--------------------------------------------------------------------------------

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Servicer
By:  

/s/ David A. Eckels

  Name:   David A. Eckels   Title:   Senior Vice President

 

[Signature Page for First Loan Supplement]